 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK MCGOWAN, individually and as                No. 1:15-cv-01365-DAD-SKO
     successor-in-interest to Nancy Joyce
12   Garrett, deceased; DEBORAH BLANCO,
13   individually and as successor-in-interest to
                                                      ORDER DIRECTING THE CLERK OF
     Nancy Joyce Garrett,                             COURT TO CLOSE THE CASE
14
                            Plaintiffs,               (Doc. 125)
15
              v.
16

17   COUNTY OF KERN, a municipality;
     NICHOLAS JOHN CLERICO, an
18   individual; and DOES 1-100,

19                          Defendants.
20
21            On March 18, 2020, the parties filed a joint stipulation dismissing the action with

22   prejudice. (Doc. 125.) In light of the parties’ stipulation, this action has been terminated, see

23   Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and

24   has been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

25
     IT IS SO ORDERED.
26
27   Dated:        March 18, 2020                                  /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
28
